DETAILED ACTION
Claims 1-5, 7, 9, 10 and 27-29  are pending as amended on  28 October 2021, claims 6, 8, 12-14 and 22-25 are withdrawn from consideration. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Election/Restrictions
Newly submitted claim 29 is  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 29 present new species of  the drilling fluid, i.e., the drilling fluid does not include latex, polyvinyl alcohol  and vinyl alcohol copolymers, which are distinct from the originally claimed species of the drilling fluid.  The new  species would have been restricted had they been presented earlier.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, the species of a drilling fluid of  claim 29, which does not include latex, polyvinyl alcohol  and vinyl alcohol copolymers, are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Amendment and Arguments
Applicant’s amendment does not distinguish from US 2016/0032169A1 (Chew) in view of US Patent 4094847 (Huffman).
Applicant’s arguments have been fully considered but are not persuasive. 
 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	As such the rejection over Chew in view of  Huffman stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites that the drilling fluid transitions from a liquid state to a gelled  state. However, independent claim 1 requires  the drilling fluid to be in a gelled state.  Thus claim 28 fails to include all the limitations of claim 1.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9-10 and 27- 28  stand  rejected under  35 U.S.C. 103 as being unpatentable over Chew in view of  Huffman.
Regarding claims 1, 3-5, 7, 9-10 and 27, Chew teaches a composition comprises a water based wellbore fluid([0028]), and 10 vol.% of a polymer forming composition ([0028]),  wherein the polymer-forming composition comprises phenol and   melamine formaldehyde resins ([0032]),  an inert ester diluent such as ethyl  lactate ([0043]).
 Chew teaches that the resin component is present in an amount of an upper limit from 10 wt.%  to 60 wt.% of the polymer –forming composition  ([0035]), and the diluent is present in an amount of 10 to 30 wt.% of the polymer –forming composition ([0044] and claim 20), thus after dilution to 10 vol% with the wellbore fluid ([0028]), the resin is present in the wellbore fluid in an amount of about 1 wt.% to 6 wt.% ,  or a weight ratio of 1:100 to 6:100 (resin to base fluid),  which meets the claimed weight ratio of resin, and the ester is present in an amount of about   1 to 3 wt.% of the wellbore fluid, or a 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include ester inert diluent at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Chew further  teaches the composition comprises weighting material in an amount of 21 pounds per gallon of the fluid([0064]), i.e..,  a weight ratio of 21: 8.35 (about 251:100, weighting agent to base fluid), which meets the claimed  ratio.
Chew further teaches the fluid has a density of 8 pounds per gallon to about 16 pounds per gallon ([0064]), i.e., 59.8 pounds per cubic foot  to about 119.7 gallon per cubic foot, which meets the claimed density. 
Chew teaches that the fluid cures to solidify into a hardened polymeric mass with a degree of rigidity and flexibility ([0013], [0016],[0019], [0023]-[25], [0027] and [0073]), and flexibility ([0013], [0016],[0019], [0023]-[25], [0027] and [0073]), which meets the claimed gelled state and apparent viscosity.   Further, Chew teaches all of the claimed ingredients in the claimed amounts.  The original specification does not identify a feature that results in the claimed gelled state or apparent viscosity  outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed gelled state or apparent viscosity  of the fluid would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01. 
Chew further teaches that the polymer-forming composition may include accelerators/retardants to control the cure time ([0056]).
Chew does not disclose the instantly claimed sodium/potassium hydroxide or its amount. 
Huffman teaches that sodium hydroxide and potassium hydroxide can regulate cure rate of melamine formaldehyde resin (col. 5, line 25-31).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include sodium/potassium hydroxide of Huffman in the composition of Chew.  The rationale to do so would be the motivation provided by the teachings of Huffman that to do so would predictably regulate  the cure time of the resin(col.5, line 25-31), which is desirable by Chew ([0056]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a curing rate regulator for melamine formaldehyde resins.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
As for the amounts of sodium/potassium hydroxide required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of  sodium/potassium hydroxide in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

Regarding claim 28,  since Chew and Huffman teaches  the same fluid  composition, absent evidence to the contrary, one of ordinary skill in the art would expect the fluid of Chew and Huffman  would effect the transitions from liquid to a gelled  state as claimed  when a pH is less than 6.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766